Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 13, 2015

                                            No. 04-15-00457-CV

                                                IN RE E.K.C.,

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-PA-02397
                             Honorable Richard Garcia, Judge Presiding

                             SHOW CAUSE ORDER
       The trial court signed an order terminating appellant’s parental rights on June 1, 2015.
See In re A.W., 384 S.W.3d 872 (Tex. App.—San Antonio 2012, no pet.) (holding “Associate
Judge’s Report and Order” was final, appealable order). 1 Therefore, the notice of appeal was
due June 22, 2015. See TEX. R. APP. P. 26.1(b). Appellant filed his notice of appeal on July 17,
2015.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing predecessor to Rule 26). In this case,
however, appellant did not file his notice of appeal within the fifteen-day grace period, which
ended July 7, 2015.

       We therefore order appellant to show cause in writing by November 23, 2015 why this
appeal should not be dismissed for lack of jurisdiction.

It is so ORDERED on this 14th day of November, 2015.
                                                                               PER CURIAM



ATTESTED TO:____________________
                Keith E. Hottle
                Clerk of Court


1
  The trial court also signed a typewritten “final order” on July 17, 2015. However, because no motion or other
pleading extending the trial court’s plenary power was filed, the trial court lost plenary power to vacate, modify,
correct or reform the judgment on July 1, 2015, thirty days after the judgment was signed. See TEX. R. CIV. P.
329b(d); In re A.R.G., 420 S.W.3d 841, 842 n. 2 (Tex. App.—San Antonio 2013, no pet.).